The extent of an easement that is claimed under a grant is generally limited by the language of the grant (see, Mandia v King Lbr. & Plywood Co., 179 AD2d 150; Phillips v Jacobsen, 117 AD2d 785). The facts of this case support the trial court’s determination that the grant gives the defendants a right-of-way easement over a driveway located, in part, on the plaintiffs’ property which includes the courtyard located between the parties’ residences. Additionally, the trial court correctly determined that the grant does not exclude those vehicles which visit the defendants’ property in connection with the photography studio located there. Such vehicles fall within the category of "service cars,” which the grant expressly includes.
However, the trial court erred by finding that the defendants have a prescriptive easement. When, as here, other title to the easement can be shown, no right to prescription can arise (see, Matter of Scott, 200 App Div 599, affd 234 NY 539).
The plaintiffs’ remaining contentions lack merit. Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.